TOP FAVOUR LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2009 ASSETS December 31, June 30, 2009 2009 (Unaudited) CURRENT ASSETS Cash $ 345,319 $ 278,399 Notes receivable 2,671,261 358,808 Accounts receivable, trade, net 7,745,949 6,454,663 Other receivables 207,647 225,288 Inventories 1,404,333 107,187 Advances to suppliers 10,713,431 8,364,448 Total current assets 23,087,940 15,788,793 PROPERTY, PLANT AND EQUIPMENT, net 18,783,250 16,954,659 OTHER ASSETS Prepayments for construction 8,645,795 7,462,008 Intangible - Land use rights, net 1,916,526 1,945,811 Intangible - Mineral rights, net 3,680,262 5,233,992 Other assets 102,690 102,550 Total other assets 14,345,273 14,744,361 Total assets $ 56,216,463 $ 47,487,813 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable, trade $ 611,800 $ 244,570 Short term loans - Bank - 2,219,475 Short term loans - Others 513,450 1,098,750 Due to related parties 225,495 259,033 Due to shareholders 1,317,907 1,281,304 Other payables and accrued liabilities 1,223,437 744,058 Customer deposits 2,877,630 3,751,327 Taxes payable 2,893,408 2,682,254 Total liabilities 9,663,127 12,280,771 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common share, $1.00 par value, 50,000 authorized, 10,000 and 1,000 issued and outstanding as of December 31, 2009 andJune 30, 2009, respectively. 10,000 1,000 Additional Paid-in capital 3,545,023 3,544,077 Statutory reserves 1,628,204 1,127,710 Retained earnings 40,537,633 29,754,451 Accumulated other comprehensive income 832,476 779,804 Total shareholders' equity 46,553,336 35,207,042 Total liabilities and shareholders' equity $ 56,216,463 $ 47,487,813 The accompanying notes are an integral part of these consolidated financial statements. -1- TOP FAVOUR LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME FOR THE THREE MONTHSAND SIX MONTHS ENDED DECEMBER 31, 2009 AND 2008 (UNAUDITED) Three months ended December 31, Sixmonths ended December 31, 2009 2008 2009 2008 REVENUE, net $ 14,763,958 $ 11,354,470 $ 32,893,419 $ 20,322,400 COST OF REVENUE 8,736,811 6,961,240 17,805,876 11,314,679 GROSS PROFIT 6,027,147 4,393,230 15,087,543 9,007,721 OPERATING EXPENSES: Selling 108,718 134,410 303,995 361,081 General and administrative 222,759 228,069 454,598 673,111 Total operating expenses 331,477 362,479 758,593 1,034,192 INCOME FROM OPERATIONS 5,695,670 4,030,751 14,328,950 7,973,529 OTHER INCOME (EXPENSE), NET Finance expense, net (19,239 ) (430,784 ) (115,963 ) (634,910 ) Other income (expense), net - (2,625 ) (189 ) 150,581 Total other expense, net (19,239 ) (433,409 ) (116,152 ) (484,329 ) INCOME BEFORE INCOME TAXES 5,676,431 3,597,342 14,212,798 7,489,200 PROVISION (BENEFIT) FOR INCOME TAXES 940,132 (353,245 ) 2,929,122 557,706 NET INCOME 4,736,299 3,950,587 11,283,676 6,931,494 OTHER COMPREHENSIVE INCOME Foreign currency translation adjustment 603 63,953 52,672 112,094 COMPREHENSIVE INCOME $ 4,736,902 $ 4,014,540 $ 11,336,348 $ 7,043,588 The accompanying notes are an integral part of these consolidated financial statements -2- TOP FAVOUR LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Accumulated Retained Earnings other Common Stock Paid-in Contribution Statutory comprehensive Shares Par Value capital Receivable reserves Unrestricted (loss) income Total BALANCE, July 1, 2008 1,000 $ 1,000 $ 3,044,803 $ (1,000 ) $ 573,412 $ 13,340,814 $ 705,540 $ 17,664,569 Net income - 6,931,494 - 6,931,494 Shareholder contribution by forfeited imputed interest - - 450,836 - 450,836 Adjustment for statutory reserve - 189,370 (189,370 ) - - Foreign currency translation adjustments - 112,094 112,094 BALANCE, December 31, 2008, (unaudited) 1,000 $ 1,000 $ 3,495,639 $ (1,000 ) $ 762,782 $ 20,082,938 $ 817,634 $ 25,158,993 - Net income - 10,036,441 - 10,036,441 Shareholder contribution by forfeited imputed interest - - 48,438 1,000 - - - 49,438 Adjustment for statutory reserve - 364,928 (364,928 ) - - Foreign currency translation adjustments - (37,830 ) (37,830 ) BALANCE, June 30, 2009 1,000 $ 1,000 $ 3,544,077 $ - $ 1,127,710 $ 29,754,451 $ 779,804 $ 35,207,042 Net income - 11,283,676 - 11,283,676 Shareholder cash contribution 9,000 9,000 946 - 9,946 Adjustment for statutory reserve - 500,494 (500,494 ) - - Foreign currency translation adjustments - 52,672 52,672 BALANCE, December 31, 2009, (unaudited) 10,000 $ 10,000 $ 3,545,023 $ - $ 1,628,204 $ 40,537,633 $ 832,476 $ 46,553,336 The accompanying notes are an integral part of these consolidated financial statements -3- TOP FAVOUR LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Sixmonths ended December 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 11,283,676 $ 6,931,494 Adjustments to reconcile net income to cash provided by operating activities: Depreciation 1,325,430 952,954 Amortization and depletion 1,592,165 993,112 Imputed interest on shareholder and related party loans - 450,836 Change in operating assets and liabilities Notes receivable (2,311,018 ) (633,223 ) Accounts receivable, trade (1,281,950 ) (3,053,449 ) Other receivables 17,942 624,406 Inventories (1,296,469 ) (1,975,461 ) Advances to suppliers (2,336,606 ) (866,147 ) Accounts payable, trade 366,749 (2,495,696 ) Other payables and accrued liabilities 472,024 (978,414 ) Customer deposits (878,460 ) 2,796,856 Taxes payable 213,551 (2,221,302 ) Net cash provided by operating activities 7,167,034 525,966 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (3,130,138 ) (118,210 ) Prepayment for construction (1,173,120 ) - Net cash used in investing activities (4,303,258 ) (118,210 ) CASH FLOWS FROM FINANCING ACTIVITIES: Shareholder contribution 9,946 - (Payments) Proceeds on short-term loans Bank (2,221,596 ) 943,009 Payments on short term loans - Others (586,560 ) - Proceeds(payments) of loans from shareholders 34,840 (145,800 ) Payments of loans from related parties (33,878 ) (2,002,478 ) Net cash used in financing activities (2,797,248 ) (1,205,269 ) EFFECT OF EXCHANGE RATE ON CASH 392 24,328 INCREASE (DECREASE) IN CASH 66,920 (773,185 ) CASH, beginning of period 278,399 4,705,129 CASH, end of period $ 345,319 $ 3,931,944 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income tax $ 2,940,950 $ 2,570,519 Cash paid for interest expense $ 79,067 $ 143,540 NON-CASH TRANSACTIONS OF INVESTING AND FINANCING ACTIVITIES $5,522,543 and $2,755,229 construction-in-progress transferred to property, plant and equipment for the six months ended December 31, 2009 and 2008, respectively The accompanying notes are an integral part of these consolidated financial statements -4- TOP FAVOUR LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 (UNAUDITED) Note 1 – Organization Top Favour Limited (“Top Favour”, or the “Company”) was incorporated in the British Virgin Islands on July 2, 2008.Through its wholly-owned subsidiary Pingdingshan Hongyuan Energy Science and Technology Development Co., Ltd. (“Hongyuan”), which was formed on March 18, 2009, and the variable interest entity (“VIE”), Henan Pingdingshan Hongli Coal & Coking Co., Ltd. (“Hongli”), the Company produces and sells coal, coke, coal gas-generated electricity, and other coking by-products in the People’s Republic of China (“PRC” or "China"). Henan Pingdingshan Hongli Coal & Coking Co., Ltd. (“Hongli”) was incorporated as a trading and holding Company on June 5, 1996 under the laws of the PRC.In addition to operating the Baofeng Coking Factory (“Baofeng Coking”), Hongli sells coal and coke to its customers, many of whom are energy trading companies that procure coking coals for steel manufacturers and chemical refineries in China.Hongli has a registered capital of RMB 8,080,000 and is located in the city of Pingdingshan, Henan Province. Baofeng Cokingis a division of Hongli and was established in May 2002.Hongli and Baofeng Coking are engaged in coal sales, mining, washing and coke production using raw coal produced by its affiliate or purchased from other coal vendors. Baofeng Hongchang Coal Co., Ltd. (“Hongchang Coal”) was formed in July 19, 2007 under the laws of the PRC and is 100% owned by Hongli.Hongchang Coal owns the coal mining rights over three underground coal mines and produces raw coal that is suitable for coke producing and other industrial uses.Total proven coal reserves for the Company's mines as of July 2007 were approximately 2,475,000 metric tons, of which the Company is permitted to extract (by paying a mining license fee to the government) up to 300,000 metric tons per year.Of the total proven reserves, an estimated 1.2 million tons are recoverable according to Company and government records.The majority of Hongchang Coal's products are used internally by Baofeng Coking and Hongli. Baofeng Hongguang Power Co., Ltd. (“Hongguang Power”) was formed on August 1, 2006, and is a 100% owned subsidiary of Hongli.Hongguang Power operates a 2 x 3000-kilowatt (kw) power plant and provides electricity to Baofeng Coking and the Chinese national power grid which is generated from the coal gas emitted from the coking process of Baofeng Coking.Hongguang isrequired by the local government to sell its surplus electricity (in excess of what is supplied to and consumed by Baofeng Coking) to the national power grid. Hongli and its operating subsidiaries hold licenses necessary to operate the coal mining, coal sales, coking and power plant businesses in China.PRC law currently has limits on foreign ownership of these types of companies.In order to comply with these foreign ownership restrictions and in order for Top Favour to obtain control over Hongli’s PRC operating entities, on March 18, 2009 Top Favour, through Hongyuan, entered into contractual arrangements with Hongli on March 18, 2009 (“Contractual Arrangements”).These Contractual Arrangements are comprised of a series of agreements, including: (1) a Consulting Services Agreement, through which Hongyuan has the right to advise, consult, manage and operate Hongli and its subsidiaries (“Operating Companies”), collect, and own all of the respective net profits of the Operating Companies; (2) an Operating Agreement, through which Hongyuan has the right to recommend director candidates and appoint the senior executives of the Operating Companies, approve any transactions that may materially affect the assets, liabilities, rights or operations of the Operating Companies, and guarantee the contractual performance by the Operating Companies of any agreements with third parties, in exchange for a pledge by the Operating Companies of their respective accounts receivable and assets; -5- TOP FAVOUR LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 (UNAUDITED) (3) a Proxy Agreement, under which the shareholders of the Operating Companies have vested their voting control over the Operating Companies to Hongyuan and will only transfer their equity interests in the Operating Companies to Hongyuan or its designee(s); (4) an Option Agreement, under which the shareholders of the Operating Companies have granted Hongyuan the irrevocable right and option to acquire all of its equity interests in the Operating Companies, or, alternatively, all of the assets of the Operating Companies; and (5) an Equity Pledge Agreement, under which the shareholders of the Operating Companies have pledged all of their rights, title and interest in the Operating Companies to Hongyuan to guarantee the Operating Companies’ performance of their respective obligations under the Consulting Services Agreement. Since Top Favour, Hongyuan and Hongli are under common control, the aboveoperating structure, including the foregoingcontractual agreements has been accounted for as a reorganization of entities and the consolidation of Top Favour and Hongli has been accounted for at historical cost and prepared on the basis as if the aforementioned exclusive agreements between Top Favour and Hongli had become effective as of the beginning of the first period presented in the Company’s consolidated financial statements.The Company’s consolidated assets do not include any collateral for Hongli’s obligations.The creditors of Hongli do not have recourse against Top Favour and Hongyuan. Note 2 – Summary of Significant Accounting Policies Principles of consolidation The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America.The consolidated financial statements include the financial statements of the Company, its wholly-owned subsidiary Hongyuan, and its VIEs (Hongli and its subsidiaries).All significant inter-company transactions and balances between the Company, its subsidiaries and VIEs are eliminated upon consolidation. In accordance with FASB’s accounting standard of consolidation of variable interest entities, VIEs are generally entities that lack sufficient equity to finance their activities without additional financial support from other parties or whose equity holders lack adequate decision making ability.All VIEs with which the Company is involved must be evaluated to determine the primary beneficiary of the risks and rewards of the VIE.The primary beneficiary is required to consolidate the VIE for financial reporting purposes.
